PER CURIAM
Husband appeals a dissolution judgment dividing marital property and awarding custody of the minor children to wife. We affirm the judgment with the exception of the award of child support. The award exceeded that provided by the child support guidelines, However, the trial court failed to make the findings required by ORS 25.280 and OAR 137-50-330.
We vacate the award of child support and remand to the trial court to reconsider the award and to make any necessary findings.
Award of child support vacated and remanded for reconsideration; otherwise affirmed. Costs, not including attorney fees, to father.